Title: To James Madison from John Armstrong, Jr., 2 January 1809
From: Armstrong, John, Jr.
To: Madison, James



Sir,
Paris 2d. of January 1809.

After having dispatched my letter of the 12th. ulto. it Struck me that nothing would be lost, and that Something might be gained, were Mr. Short to take an early occasion of hinting to Count Romanzoff the advantage that would probably result as well to Europe as to the U S, could France be brought back to the ground She used to occupy with regard to the rights of neutral commerce.  If the Counts answer happened to be Such, as Should induce a belief that his master would feel himself interested in producing this effect, other means of the same direct character might be employed, and the best possible chance of Success be given to the experiment, while on the other hand, if he underrated the object, or thought it unattainable, or from any other cause refused to become the propounder of it, little hope would remain that any change in the policy of france, could be effected at present.  These views being communicated to Mr. Short, he approved entirely of them and undertook to make the necessary Suggestions to Count Romanzoff.
As however this Step by no means Superseded the expediency of the other (through M. Dashkoff,) I hastened to open the Subject to that gentleman also.  In our first conversation he was careful to employ only general expressions, from which nothing could be inferred either for or against the experiment, but at a Second interview, and in reply to a more detailed Statement on my part of the many embarassments thrown in our way by france, and of the interest Russia might be Supposed to feel in relieving us from these, he observed that "the Subject presented many difficulties; that were Russia acting only for herself, She might readily get over them, but under present circumstances, it would be necessary that the allies (france and Russia) Should be assured of two things, viz: that the merchandise brought to them by anybody Shoud not be of British origin, and that the merchandise taken from them Should not be carried to great Britain."
To these very unexpected remarks I answered, that the policy to be found in the first proposition (and which as I understood it, applied solely to Colonial produce.) might be Sound on the part of france who, having colonies to Support, would no doubt wish to give a preferment to their productions, but that I did not See, very distinctly, why Russia (who had no Colonies to favor) Should prefer the Sugar and coffee of one island, to those of another, or that She should trouble herself with the question of origin, provided the article in itself was of marketable quality and price.  "Nor, Said I, "is the policy of the Second proposition less doubtful, as it applies to Russia, for most assuredly, in proportion as you limit the purchaser in the choice of his markets, exactly in the Same proportion, do you depress the price of the article in your own.  This however is only your side of the argument.  Our’s is equally conclusive, for what American after buying your hemp and iron, will permit you to dictate the market to which he must carry them?
"Besides this intrinsic objection, there is another.  How execute the rule?  It appears to me to be at once inexpedient and impracticable
Mr. Dashkoff Shewing no disposition to defend his positions, we may conclude either that they were personal to himself, and taken upon Some hasty views of the Subject; which further reflexion will probably induce him to renounce, or that they have been prescribed to him by Some higher authority as a kind of general answer on the Subject of Neutral rights a conjecture rendered probable, by the result of Mr. Short’s application to Count Romanzoff, which he will no doubt give you in detail, and which leaves him; as it does me, under a strengthened impression, that no change is to be looked for in the System adopted by this government.
Nor is this inference weakened by any of its acts Since the date of my last dispatch by the Union.  On the contrary, their antineutral System is most rigidly observed; the embargo on Ships of the U. S. found here (before the Imperial decrees were issued) is continued; every Ship of ours coming into a port of france, or of her allies, is immediately Seized and Sequestered; cargoes, regularly admitted to entry by the Custom houses, are witheld from their Owners; Ships, most obviously exceptions to the operations of the decrees, have been recently condemned, and, what in my view of the Subject does not admit of agravation; the burning of the Ship Brutus on the high Seas, So far from being disavowed, is Substantially justified.  (See documents enclosed and numbered, 1. 2. 3.)
The conjecture offered in my letter of the 26 ult. with regard to the late movement of the British army from Salamanca turns out to be correct.  It was one of retreat, in the course of which, however, they had proposed to Strike the corps of Marshall Soule, which occupied Saldagna.  From Bulletin (No. 21) it would appear, that they had entirely failed in accomplishing this incidental object; and that hearing of the Emperor’s movement in their rear they had turned their backs upon him and employed themselves only in pursuing their march to ferrol or Corunna.  It is a question, whether after embarkation (if permitted to effect one) they will go to Some other part of Spain, return to Portugul, or make a descent on the coast of france.  The last would, no doubt, be the wisest movement—(taking Brest or Boulogne for an object) and would do more for their friends in Spain, than anything they will be able to effect by acting directly with them.  Few things would vex the Emperor more, or more derange his plans, than a descent at either of those places at the present moment when, if report Says true, he has not only Some occupation for his arms in Spain, but the prospect of more in other quarters.
The circumstances which give rise to this conjecture, are, the unexpected Suspension of hostilities between Sweden and Russia; the projected visits of the Kings of Sweden and Prussia to Petersburg; the open dissatisfaction of Austria, and the well known interest which She takes in the Succession of ferdinand to the crown of Spain; the reported mission of Pedro Cevallos to Alexander, and the recall of Mr. Novozelzoff (the Supposed partisan of British politics) to the presence and favor of his master.  Without pretending to estimate the exact weight of these circumstances, I may venture to assert that they amount to Something, which though it does not produce disquietude on the part of this Government, cannot fail to excite it’s attention.
This letter is committed to the care of Mr. C.—— who has permission to go to England, and who on his arrival there will hand it to Mr. Pinkney to be forwarded to you, by the B. packet or otherwise.  I have the honor to be, Sir, with the highest consideration, Your most obedient and very humble Servant,

John Armstrong


P. S.
I have just Seen a report of the Attorney General in favor of the old Claim of Beaumarchais against the U. S. and which appears to have been revived under the auspices of france.
Let the merits of this claim be what they may—it ought not to be paid at present—nor should the question receive any other than a political determination.  Does france owe nothing to Citizens of the U S?  She owes them many millions and the account is every hour encreasing.  It is now three years since one of her Admirals (on the principle of Self preservation) burnt four of our Ships at Sea and the Emperor immediately acknowledged the debt and repeatedly promised to discharge it—but not a Shilling has yet been paid—nor is it probable that a Shilling ever will be paid.  Besides this breach of Justice in the first instance and of promise in the last, we have to complain, that bills of exchange, drawn to the order of Citizens of the U. S. by the public functionaries of france (to the amount of many millions of Dollars and for articles of the first necessity and drawn many years ago)—are not only not paid but are officially denounced as not payable.  Whenever the Emperor Shall discontinue his outrages on the property of American citizens and repair those he has already committed, General Tureau may be allowed to revive his demands for the heirs of Mr. Beaumarchais but not before, and Such I hope will be the answer given to him.

